Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This non-final office action is in response to the Application filed on 2/10/2022, with priority to provisional 63/154,412 filed 2/26/2021.
Claim(s) 1-24 are pending for examination. Claim(s) 1 is/are independent claim(s).

Claim Objections
Claim 1 is objected to because they include numbers in parentheses, usually reference characters from the drawings are enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
The claims should be amended to make clear which reference characters are being referred to, or amended to remove the parentheses. 
Claims 4-9 objected to because of the following informalities:  
“the conditional objects” lacks antecedent basis. 
Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The recited “fraction” of Claim 1.
The recited “validated data” of Claim 9.  
The recited “subtraction” of Claim 17.  
The Specification does not mention the recited term.  Thus, there is no support or antecedent basis for the recited term that allows the meaning of the term to be ascertained, as required in 37 CFR 1.75(d)(1).
The applicant may amend the specification to include the terms and provide antecedent basis without introducing new matter into the specification, or the terms may be removed from the claims. 
NOTE: Since the original claims are part of the original specification and the term was in the original claims, the specification may be amended to include the term without introducing new matter into the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blyashov, Sergey US Pub. No. 2004/0117731 (Blyashov) in view of Shiga Akira JP Pub. No. 2021047833 filing date: 2019-10-30, publication date: 2021-03-25 (Akira). 
Claim 1: 
	Blyashov teaches: 
A non-transitory computer readable storage medium with instructions executed by a processor to [¶ 0036] (CPU is a processor):
ingest source data tables received from a network connected source data machine [¶ 0045] (report builder, data from a first source being used to create rows of the table and data from a second source being used to create columns of the table);
derive from the source data tables a {…} with (1) an index column with index column values representing each unique combination of records in the source data tables [¶ 0005, 136-139] (derive layout),
(2) pivot dimension columns forming a deterministic matrix where each row of the deterministic matrix represents a unique combination of records in the source data tables [¶ 0005, 152, 41] (pivot row, column is a matrix), and
(3) a value column with individual values assigned to corresponding index column values [¶ 0152, 80-81, 48-50] (column value indexing);
receive a definition of a desired pivot table from a network connected client machine [¶ 0005, 45, 61, 77, 90, 91] (pivot table) [¶ 0134-144] (pivot table group) [¶ 146-152] (report based on pivot table group);
retrieve from the pivot frame pivot values that fulfill the definition of the desired pivot table to form a pivot table with unique pivot table row and column values;
associate the index column values with the unique pivot table row and column values;
and supply the pivot table to the network connected client machine.

	[¶ ] ()
	Blyashov fails to teach, but Akira teaches: 
	… {derive from the source data tables} a pivot frame … 
	…. {derive from the source data tables} a pivot frame … 
	[pages 1-10 ] (customizes the search function of the additional column, the additional formula, etc., and completes the "pivot frame", customizes the search function of the additional column, the additional formula, etc., and completes the "pivot frame")
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of report generation in Blyashov and the method of spreadsheet templates in Akira, with a reasonable expectation of success. 
	The motivation for this combination would have been to enhance tabulation and analysis for business [Akira: pg. 1].
	
Claim 2: 
	Blyashov teaches: 
The non-transitory computer readable storage medium of claim 1 wherein the pivot frame table includes conditional formulas [¶ 0241-242] (“if” in formula is a “conditional”).

Claim(s) 3-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blyashov, Sergey US Pub. No. 2004/0117731 (Blyashov) in view of Shiga Akira JP Pub. No. 2021047833 filing date: 2019-10-30, publication date: 2021-03-25 (Akira) in view of Boucher; Melissa Ming-Sak et al. US Pub. No. 2017/0315979 (Boucher). 
Claim 3: 
	Blyashov, Akira teach all the elements shown above.  
	Blyashov, Akira fail to teach, but Boucher teaches: 
The non-transitory computer readable storage medium of claim 1 wherein the pivot frame table includes conditional objects [¶ 1033, 1131, 1187, 1234, 1373, 1407] (conditional objects).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of report generation in Blyashov and the method of spreadsheet templates in Akira and the method of formulas in Boucher, with a reasonable expectation of success. 
	The motivation for this combination would have been for improved more efficient formulas [Boucher: ¶ 1117].

Claim 4: 
	Blyashov teaches: 
The non-transitory computer readable storage medium of claim 1 wherein the conditional objects include a style definition [¶ 0165, 290] (style).

Claim 5: 
	Blyashov teaches: 
The non-transitory computer readable storage medium of claim 1 wherein the conditional objects include a format definition [¶ 0035] (pdf format) [¶ 0045] (pivot table format) [¶ 0165] (font size if a format as well).

Claim 6: 
	Boucher teaches: 
The non-transitory computer readable storage medium of claim 1 wherein the conditional objects include a task definition [¶ 0245] (task).

Claim 7: 
	Boucher teaches: 
The non-transitory computer readable storage medium of claim 1 wherein the conditional objects include a permission definition [¶ 1013] (permission).

Claim 8: 
	Boucher teaches: 
The non-transitory computer readable storage medium of claim 1 wherein the conditional objects include a graph [¶ 0185] (graph).

Claim 9: 
	Boucher teaches: 
The non-transitory computer readable storage medium of claim 1 wherein the conditional objects include validated data [¶ 509] (validation).

Claim 10: 
	Boucher teaches: 
The non-transitory computer readable storage medium of claim 1 wherein the operation to retrieve from the pivot frame pivot table values utilizes cartesian product processing [¶ 0540] (map).

Claim 11: 
	Blyashov teaches: 
The non-transitory computer readable storage medium of claim 1 wherein the operation to retrieve from the pivot frame pivot table values utilizes matrix multiplication [¶ 0218, 519--530] ().

Claim 12: 
	Blyashov teaches: 
The non-transitory computer readable storage medium of claim 1 further comprising instructions executed by the processor to form first mappings between pivot table headings and pivot frame index column values [¶ 0139] (heading).
	

Claim 13: 
	Boucher teaches: 
The non-transitory computer readable storage medium of claim 10 further comprising instructions executed by the processor to form second mappings between pivot table headings and pivot dimension columns [¶ 1355] (Each row in the table may then map to this schema) [¶ 1369] (heading). 

Claim 14: 
	Blyashov teaches: 
The non-transitory computer readable storage medium of claim 11 wherein the operation to form first mappings and second mappings utilizes multiplication [¶ 0178] (multiplication).

Claim 15: 
	Blyashov teaches: 
The non-transitory computer readable storage medium of claim 11 wherein the operation to form first mappings and second mappings utilizes addition [¶ 0178] (addition).

Claim 16: 
	Boucher teaches: 
The non-transitory computer readable storage medium of claim 11 wherein the operation to form first mappings and second mappings utilizes a modulo operation [¶ 1403] (modulo).

Claim 17: 
	Blyashov teaches: 
The non-transitory computer readable storage medium of claim 11 wherein the operation to form first mappings and second mappings utilizes subtraction [¶ 0178] (subtraction).

Claim 18: 
	Blyashov teaches: 
The non-transitory computer readable storage medium of claim I wherein the operation to form first mappings and second mappings utilizes division [¶ 078] (division).

Claim 19: 
	Blyashov teaches: 
The non-transitory computer readable storage medium of claim 11 wherein the operation to form first mappings and second mappings utilizes a whole number with any associated fraction removed therefrom [¶ 0080, 107] (whole number).

Claim 20: 
	Blyashov teaches: 
The non-transitory computer readable storage medium of claim 1 further comprising instructions executed by the processor to access a selected cell in the pivot table, where the selected cell references another cell or set of cells in another table [¶ 0152] (reference to other cells).

Claim 21: 
	Blyashov teaches: 
The non-transitory computer readable storage medium of claim 1 further comprising instructions executed by the processor to filter the pivot table [¶ 0057, 166, 170, 174-175] (filter).

Claim 22: 
	Blyashov teaches: 
The non-transitory computer readable storage medium of claim 1 further comprising instructions executed by the processor to create linked pivot dimensions with values dependent upon pivot dimensions [¶ 0005] (dimensions).
	Boucher teaches: [¶ 1036] (dimensions).

Claim 23: 
	Blyashov teaches: 
The non-transitory computer readable storage medium of claim 1 further comprising instructions executed by the processor to sort data in the pivot frame using a specified column dimension [¶ 0174-176] (order by, sort).

Claim 24: 
	Blyashov teaches: 
The non-transitory computer readable storage medium of claim 1 further comprising instructions executed by the processor to a derive a parent branch and a child branch [¶ 0104, 113, 269] (parent, child).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim : 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov